                Case: 18-12988        Doc: 24     Filed: 10/02/18     Page: 1 of 7




Dated: October 2, 2018
The following is ORDERED:




 __________________________________________________________________



                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF OKLAHOMA

In re:                                            )
                                                  )
FUNCHAL MINERALS LIMITED,                         )   Case No. 18-12988-SAH
an Oklahoma corporation,                          )   Chapter 7 - Involuntary
                                                  )
                               Debtor.            )

ORDER DENYING IN PART AND GRANTING IN PART MOTION TO RECONSIDER
ORDER (i) DIRECTING DEBTOR TO FILE ITS LIST OF CREDITORS, SCHEDULES,
AND STATEMENT OF FINANCIAL AFFAIRS OR, ALTERNATIVELY, DIRECTING
   TRUSTEE TO FILE THE SAME, AND (ii) HOLDING MOTION FOR RELIEF
    FROM THE AUTOMATIC STAY AND DIRECTING ABANDONMENT OF
  PROPERTY AND FOR WAIVER OF THE FOURTEEN DAY STAY PURSUANT
      TO FED. R. BANKR. P. 4001(a)(3) [DOC. 17] IN ABEYANCE [DOC. 22]

         On September 13, 2018, this Court entered the Order (i) Directing Debtor to File its List

of Creditors, Schedules, and Statement of Financial Affairs or, Alternatively, Directing Trustee to

File the Same, and (ii) Holding Motion for Relief from the Automatic Stay and Directing

Abandonment of Property and for Waiver of the Fourteen Day Stay Pursuant to Fed. R. Bankr. P.

4001(a)(3) [Doc. 17] in Abeyance [Doc. 19] (the “Order”). In the Order, the Court:
               Case: 18-12988          Doc: 24      Filed: 10/02/18    Page: 2 of 7




          1.   Directed Funchal Minerals Limited (“Debtor”) to file a list of creditors, schedules

               and statement of financial affairs (the “Required Filings”) pursuant to 11 U.S.C.

               § 521(a) and Rule 1007, Fed. R. Bankr. P., no later than September 27, 2018;

          2.   In the event Debtor failed to satisfy its obligations as set forth above, directed

               Trustee, with the assistance and cooperation of Debtor and Pauls Valley National

               Bank and Arrowhead Energy, Inc. (“Petitioning Creditors”), and at Petitioning

               Creditors’ cost, to prepare and file the Required Filings no later than November 1,

               2018; and

          3.   Held the Motion for Relief from the Automatic Stay and Directing Abandonment

               of Property and for Waiver of the Fourteen Day Stay Pursuant to Fed. R. Bankr. P.

               4001(a)(3) [Doc. 17] (the “Stay Motion”), filed by Petitioning Creditors on

               September 10, 2018, in abeyance until November 2, 2018, at which time

               Petitioning Creditors were to file an amended Stay Motion and serve it on all

               creditors listed on the filed list of creditors.

Unhappy with the Order, Petitioning Creditors filed the Motion to Reconsider Order (i) Directing

Debtor to File its List of Creditors, Schedules, and Statement of Financial Affairs or,

Alternatively, Directing Trustee to File the Same, and (ii) Holding Motion for Relief from the

Automatic Stay and Directing Abandonment of Property and for Waiver of the Fourteen Day

Stay Pursuant to Fed. R. Bankr. P. 4001(a)(3) [Doc. 17] in Abeyance [Doc. 22], on

September 27, 2018 (the “Reconsideration Motion”), requesting that the Order be modified to

direct:

          1.   Debtor to file the Required Filings no later than September 27, 2018;



                                                   2
                Case: 18-12988        Doc: 24      Filed: 10/02/18      Page: 3 of 7




       2.      Toll the time for responses to the Stay Motion until entry of the Court’s order on

               the Reconsideration Motion; and

       3.      Regardless of any response or objection being filed to the Stay Motion, that a

               preliminary hearing on the Stay Motion be set within the time required by

               11 U.S.C. § 362(e)(1).

As this Court interprets the Reconsideration Motion, Debtor and its principal used the bankruptcy

system in California as a litigation tactic to delay or forestall Oklahoma foreclosure litigation,1

and Petitioning Creditors are now using the Oklahoma bankruptcy system to preempt further

litigation moves by Debtor in California.2 Having filed the involuntary petition invoking the

automatic stay, Petitioning Creditors now quickly seek to modify the automatic stay to proceed

with their own litigation. If the Court had the necessary information regarding Debtor’s assets,

liabilities, and known creditors, the Petitioning Creditors’ maneuvering would not be

problematic. But here, the Required Filings have not been made, and in their absence, this Court

cannot assess whether granting relief from stay and abandonment is substantively and

procedurally proper at this time. Petitioning Creditors should not be shocked or dismayed by the

Court’s position.



       1
          Debtor’s principal filed an individual petition for relief under chapter 13 on January 30,
2017, in the Northern District of California bankruptcy court, which was dismissed for lack of
eligibility with a bar to refiling for a period of two years. Reconsideration Motion, p. 2, ¶ 5 &
pp. 3-4, ¶¶ 11-12.
       2
         As stated in the Reconsideration Motion, Petitioning Creditors “elected to file the instant
involuntary proceeding due to: (1) the Debtor’s attempt to transfer ownership of the minerals by
the April 19, 2017 Assignment, (2) concern that the Debtor may have transferred or attempted to
transfer assets, and (3) the Debtor’s repeated threats to hinder and delay the Foreclosure
Litigation by commencing new litigation or a corporate bankruptcy filing in California.”
Reconsideration Motion, p. 4, ¶ 16.

                                                  3
             Case: 18-12988        Doc: 24      Filed: 10/02/18      Page: 4 of 7




     Modification of Order to Permit Application for Reimbursement of Expenses

1.   As the Tenth Circuit Bankruptcy Appellate Panel has stated:

            We cannot overemphasize the importance to the bankruptcy system
            of full and honest disclosure of information by the parties seeking
            its protections. A Chapter 7 proceeding is not, nor should be, an
            arena in which players engage in obfuscation of facts in order to
            obtain an outcome not sanctioned by the Bankruptcy Code.
            Instead, a bankruptcy liquidation should be conducted as a joint
            effort to obtain both a fresh start for the debtor and the best
            possible return for its creditors, all within an environment of
            relative calm, overseen by the dispassionate but watchful eyes of a
            Chapter 7 trustee and ultimately ruled on by the bankruptcy judge.
            Competitive gamesmanship is inappropriate to the bankruptcy
            system.

     United States Trustee v. Garland (In re Garland), 417 B.R. 805, 815 (10th Cir. BAP 2009)

     (emphasis added). The fact that the Bankruptcy Code requires debtors to execute

     schedules and statements of financial affairs under penalty of perjury is “neither

     coincidence or accident. Administration of a bankruptcy case is greatly impaired unless

     these documents are prepared carefully, thoughtfully and accurately.” Woolman v.

     Wallace (In re Wallace), 289 B.R. 428, 435 (Bankr. N.D. Okla. 2003). “[T]hose who

     seek shelter of the bankruptcy code must provide ‘complete, truthful and reliable

     information.’” Job v. Calder (In re Calder), 907 F.2d 953, 956 (10th Cir. 1990) (quoting

     Boroff v. Tully (In re Tully), 818 F.2d 106, 110 (1st Cir. 1987)). Here, it is Petitioning

     Creditors, rather than Debtor, who invoked the jurisdiction of this Court and seek its

     protection.

2.   Rule 1007(k) of the Federal Rules of Bankruptcy Procedure provides:

            If a list, schedule, or statement, other than a statement of intention,
            is not prepared and filed as required by this rule, the court may
            order the trustee, a petitioning creditor, committee, or other party to


                                               4
               Case: 18-12988         Doc: 24      Filed: 10/02/18       Page: 5 of 7




               prepare and file any of these papers within a time fixed by the
               court. The court may approve reimbursement of the cost incurred
               in complying with such an order as an administrative expense.

       Rule 1007(k) specifically permits the Court to authorize someone other than the debtor to

       prepare and file the schedules, statement of financial affairs, and list of creditors when a

       debtor fails to do so. In re Samuel, 2018 WL 3768422, *7 (Bankr. E.D. Cal. 2018); In re

       Saturley, 131 B.R. 509, 519 (Bankr. D. Me. 1991); In re Riker Ind., Inc., 122 B.R. 964,

       974 (Bankr. N.D. Ohio 1990) (court may approve reimbursement of the cost incurred by a

       third party preparing the schedules, statement of financial affairs and list of creditors).

       Thus, this Court has the authority to require a trustee or a petitioning creditor to prepare,

       to the extent permitted by existing books, records and related information recovered, and

       file a list of creditors, schedules, and statement of financial affairs.3

3.     One of the potential expenses that petitioning creditors should be leery of is the cost of

       preparing and filing schedules, statement of financial affairs, and the list of creditors for

       the involuntary debtor under Rule 1007(k) of the Federal Rules of Bankruptcy Procedure.

       Orsini v. Interiors of Yesterday, LLC (In re Interiors of Yesterday, LLC), 284 B.R. 19, 28

       n.22 (Bankr. D. Conn. 2002). Here, the Court has no idea whether the bankruptcy estate

       will have any recoverable assets from which Trustee can seek payment of his fees and

       expenses incurred in preparing and filing the Required Filings. Therefore, it seems fair

       and appropriate that Petitioning Creditors, who invoked the jurisdiction of the Bankruptcy

       Code to protect themselves and their positions, bear the risk of non-payment rather than


       3
         The Court chose Trustee to prepare the Required Filings, rather than Petitioning
Creditors, as he is independent of the litigation between Petitioning Creditors and Debtor, has no
incentive or interest in seeing that the number of creditors are minimized, and has a fiduciary
obligation to all creditors of Debtor’s bankruptcy estate, not just Petitioning Creditors.

                                                   5
               Case: 18-12988      Doc: 24      Filed: 10/02/18      Page: 6 of 7




     Trustee who was randomly assigned to the case. Moreover, the Court sees little

     economic difference between ordering Petitioning Creditors to prepare and file the

     Required Filings and bear the attendant cost (as expressly allowed by Rule 1007(k)) and

     ordering Trustee to prepare and file the Required Filings with Petitioning Creditors

     bearing the attendant cost. The critical difference, of course, is the impartiality offered

     and fiduciary duty owed by Trustee to all creditors of the estate.

4.   Although the Order directed that costs and expenses incurred by Trustee in preparing the

     Required Filings be paid by Petitioning Creditors, it did not specifically allow them to

     seek reimbursement as an administrative expense. In the Court’s discretion, pursuant to

     Rule 1007(k), such costs and expenses may be reimbursed as an administrative expense.

     In re Taylor & Associates, L.P., 193 B.R. 465, 482 (Bankr. E.D. Tenn. 1996) (vacated for

     other reasons by In re Taylor & Associates, L.P., 249 B.R. 431 (E.D. Tenn. 1997)). If the

     estate proves to contain assets, Petitioning Creditors may file an application to have their

     costs and expenses reimbursed as administrative expenses. The Order is accordingly so

     MODIFIED.

               Modification of the Order to Deny Stay Motion as Premature

5.   Petitioning Creditors complain that the Order violates their substantive rights under

     11 U.S.C. § 362(e)(1) to have a hearing on the Stay Motion within thirty (30) days of its

     filing.




                                               6
               Case: 18-12988        Doc: 24     Filed: 10/02/18      Page: 7 of 7




6.     The Court is well aware of such requirement.4 However, until the Required Filings are

       prepared and filed, this Court is simply not in a position, under any circumstance, to grant

       the relief requested in the Stay Motion – relief from the automatic stay to continue a

       sheriff’s sale that may consequently extinguish Debtor’s, as well as the bankruptcy

       estate’s, rights in certain minerals and abandonment of such minerals for the sole and

       exclusive benefit of Petitioning Creditors.

7.     At present, the Court does not know whether any other creditors exist who are entitled to

       notice of the relief requested in the Stay Motion, and further, will not know until the

       Required Filings are made. As a result, rather than create a possible issue with respect to

       the requirements of Section 362(e)(1), the Court will MODIFY the Order to DENY THE

       STAY MOTION based on lack of relevant information that can only be cured by Trustee

       preparing and making the Required Filings.

       IT IS SO ORDERED.

                                             # # #




       4
          As noted in the Order, the Court considered denying the Stay Motion without prejudice
to refiling as simply being premature due to the absence of the Required Filings. However,
Petitioning Creditors would then have been required to file another motion and pay another filing
fee in order to seek stay relief and abandonment once the Required Filings had been made. Such
consideration by the Court is apparently of little import to Petitioning Creditors.

                                                 7
